
	

113 S964 IS: To require a comprehensive review of the adequacy of the training, qualifications, and experience of the Department of Defense personnel responsible for sexual assault prevention and response for the Armed Forces, and for other purposes.
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 964
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mrs. McCaskill (for
			 herself and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require a comprehensive review of the adequacy of the
		  training, qualifications, and experience of the Department of Defense personnel
		  responsible for sexual assault prevention and response for the Armed Forces,
		  and for other purposes.
	
	
		1.Comprehensive review of
			 adequacy of training, qualifications, and experience of Department of Defense
			 personnel responsible for sexual assault prevention and response for the Armed
			 Forces
			(a)Comprehensive
			 review required
				(1)Review of
			 personnelThe Secretary of Defense shall carry out a review of
			 the adequacy of the training, qualifications, and experience of each member of
			 the Armed Forces and civilian employee of the Department of Defense who is
			 currently responsible for sexual assault prevention and response within the
			 Armed Forces for the discharge of such responsibility.
				(2)Assessment of
			 certain elements of prevention and response programIn carrying
			 out the review under paragraph (1), the Secretary shall also conduct an
			 assessment of the adequacy of the training and certifications required for
			 certain such personnel by section 584 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1433; 10 U.S.C.
			 1561).
				(b)Responsive
			 personnel actionsIf as a result of the review under subsection
			 (a), the Secretary determines that any member or civilian employee described in
			 that subsection does not have the training, qualifications, or experience
			 required to discharge the responsibility referred to in that subsection, the
			 Secretary shall take appropriate responsive actions, including—
				(1)re-training or
			 re-certification of such member or civilian employee; or
				(2)reassigning such
			 member or civilian employee to duties other than sexual assault prevention and
			 response and replacing such member or civilian with a member or civilian
			 employee qualified to discharge such responsibility.
				(c)Responsive
			 actions regarding program elementsUpon completion of the review
			 under subsection (a), the Secretary shall prescribe in regulations the
			 following:
				(1)Appropriate
			 minimum levels of training, qualifications, and experience for members of the
			 Armed Forces and civilian personnel of the Department for the discharge of
			 responsibilities for sexual assault prevention and response within the Armed
			 Forces.
				(2)Such requirements
			 for improvements in the training provided to members and civilian employees
			 referred to in paragraph (1) as the Secretary considers appropriate, including
			 improvements to the training and certifications referred to in subsection
			 (a)(2), in order to ensure that such members and civilian employees are
			 properly trained and certified to discharge responsibilities for sexual assault
			 prevention and response within the Armed Forces.
				
